Citation Nr: 9936157	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1959 and from September 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's 
appeal has been obtained.

2.  A final and confirmed Board decision in August 1995 
denied service connection for a psychiatric disorder, to 
include PTSD.

3.  The evidence received since the 1995 Board decision bears 
directly and substantially upon the matter under 
consideration, and is, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Competent medical evidence of a nexus between the 
veteran's psychiatric disorder and his service has been 
submitted.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of service connection for a psychiatric disorder has been 
submitted.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

2.  The veteran's claim for service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a psychiatric disorder was previously considered and denied 
by the Board in August 1995.  The Board noted that the 
veteran had first been denied service connection for a 
psychiatric disorder by unappealed RO decision in January 
1964.  The RO denied the claim, based on a finding that the 
veteran's diagnosed disorder, schizoid personality disorder, 
was not a disability for VA compensation purposes.  

The veteran subsequently applied to reopen his claim, but a 
July 1991 RO decision found the veteran had not submitted the 
requisite new and material evidence to reopen this claim.  
The Board affirmed the RO decision, stating that the 
additional evidence did not amount to new and material 
evidence and the claim was not reopened.  In essence, the 
Board found that the veteran had not submitted any medical 
evidence to support his lay assertion that he currently 
suffered from PTSD or other acquired psychiatric disorder due 
to disease or injury in service.  

The veteran appealed this Board decision to the United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals).  The Court found that 
although the veteran had now submitted evidence of a 
diagnosis of a psychiatric disorder recognized for 
compensation purposes, namely dysthymic disorder, there was 
no medical evidence linking such disorder to active service.  
The Court thus confirmed the Board's decision.  The appellant 
was notified of the decision and that decision was final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1999).

Absent the submission of new and material evidence, the claim 
may not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  However, the August 
1995 Board decision may be reopened provided the appellant 
submits new and material evidence.  New evidence, submitted 
to reopen a claim, will be presumed credible solely for the 
purpose of determining whether the claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  That regulation provides that new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

If such new and material evidence has been submitted, the 
second step under Elkins is to reopen the claim and then 
immediately determine whether, based on all the evidence of 
record in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The final step is, if the 
claim is in fact well grounded, to evaluate the merits of the 
claim after any duty to assist inherent in 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The veteran asserts that he is entitled to service connection 
for a psychiatric disorder to include PTSD because his 
problems began while he was in service.  He attributes his 
ongoing difficulties to several events, including being 
knocked unconscious in a boxing match, being beaten by five 
thugs in service in Honolulu, and witnessing the death of a 
naval aviator in a plane crash.  He contends that he has 
submitted ample evidence entitling him to service connection 
for this disorder.

The evidence associated with the claims file prior to the 
Board's August 1995 decision included the veteran's service 
medication records, a June 1959 report from the Honolulu 
Police, September and October 1961 reports from the 
investigation into a naval aviator's crash and death, 
September 1990 to October 1992 VA outpatient treatment 
records, November 1991 personal hearing testimony, July and 
October 1992 VA examination reports, a February 1993 letter 
from Nan Beth Alt, M. D., and February 1993 newspaper 
articles, book excerpts and photographs.  

The veteran's service medical records indicate, among other 
things, that the veteran was beaten in June 1959 and that he 
was diagnosed with severe schizoid personality on evaluation 
in October 1962.  The police report shows that the veteran 
was a victim of a robbery in June 1959, but no further 
details were provided.  The September and October 1961 
investigation reports show that a naval aviator was killed in 
a plane crash, however, the veteran was not mentioned in any 
of these reports. 

VA outpatient reports from the early 1990's described the 
veteran's ongoing treatment for depression and periodic 
evaluations of his mental condition.  He was diagnosed with 
depression at this time but the depression was not 
etiologically linked to the veteran's period of service.  The 
veteran's personal hearing testimony provided further insight 
into the veteran's claims as he described ongoing isolation 
and mental problems since service.  VA examination in July 
1992 showed the veteran to have a diagnosis of schizoid 
personality disorder and an addendum in October 1992 
clarified that this disorder was not related to injury in 
service.  

Dr. Alt, a private physician, diagnosed the veteran with 
adjustment disorder with mixed emotions and schizoid 
personality disorder; however, she did not etiologically 
relate these problems to the veteran's service.  Finally, the 
veteran submitted numerous articles from newspapers and 
magazines detailing problems suffered with PTSD and schizoid 
personality disorders.

Evidence associated with the claims file since the Board 
decision includes a psychiatric evaluation from April 1963, a 
psychiatric evaluation from April 1996, and another 
psychiatric evaluation from November 1996.  In April 1963, 
the veteran underwent a psychiatric evaluation upon his 
decision to join a monastery.  John F. Montague, M. D., 
conducted the evaluation.  After interviewing the veteran, 
Dr. Montague stated that the veteran "was quite sick, he had 
decompensated somewhat already, could be on the edge of 
further decompensation."

In April 1996, David N. Vigor, M. D., noted the veteran 
sought evaluation in order to make a claim for PTSD.  Dr. 
Vigor noted that the veteran did not have any strong active 
symptoms of PTSD, but that there "may be a hint of" 
probable history of PTSD.  Dr. Vigor noted the veteran was 
suffering more from depression and that "his history of 
schizoid personality can explain everything that is being 
seen . . . He also may have met criteria for simple 
schizophrenia because his function has been marginal since 
then and it may have started at that time in the military.  
Certainly, he cites a long history of poor functioning . . . 
It may have started during the military."  The doctor added 
that the veteran "does not have all the typical features of 
schizoid personality because he had some awareness of his 
feelings.  One would want to question that he may have 
actually been depressed back then, as now.  Would recommend 
to consider additional psychological testing which would 
certainly be helpful in substantiating his claim."  The 
veteran was ultimately diagnosed with major recurrent 
depression and a history of PTSD.  

In November 1996, the veteran underwent further testing and 
evaluation at the Battle Creek Psychiatric Associates.  
There, the doctor administered several tests and diagnosed 
the veteran with undifferentiated somatoform disorder and 
schizotypal personality disorder.  The examiner noted the 
veteran's report of problems beginning in service, but did 
not provide any evidence on possible etiology of the current 
diagnoses.

The evidence submitted since the prior Board decision is new 
in that it was not previously physically of record.  It also 
bears directly, and substantially, upon the matter under 
consideration, and is, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The evidence from Dr. Montague establishes that the veteran 
had a psychiatric disorder manifested by decompensation in 
April 1963.  Dr. Vigor's evidence relates that the veteran 
might have been depressed after service and that this 
depression may be causally related to service.  The doctor 
recommended further testing.  Further testing later that year 
resulted in diagnoses of somatoform disorder and schizoid 
personality disorder.  

When the Board considers all of this evidence together, it 
suggests that the veteran may have had an acquired 
psychiatric disorder during service or etiologically related 
to service.  As this evidence is new and material as 
contemplated by law, it provides a basis to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  See 38 C.F.R. § 3.156.

In addition, the Board finds that the veteran's claim for 
service connection is well grounded.  For a claim to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of in-service occurrence 
or aggravation of a disease or injury and medical evidence of 
a nexus between the in-service injury and the current 
disability.  Where the determinative issue involves medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Specifically, 
Dr. Vigor and Dr. Montague's statements offer opinions that 
suggest a link between the veteran's current disorder and his 
period of active service.

However, as those opinions only reflect that the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is plausible, but do not provide evidence as to the 
likelihood that the veteran has a current psychiatric 
disorder which is related to service, further factual 
development is required.  The necessary factual development 
is addressed in the REMAND appended to this decision.



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection is reopened.

Evidence of a well-grounded claim for service connection has 
been submitted and, to this extent, the appeal is granted.


REMAND

As noted, the record contains opinions suggesting both that 
the veteran was quite "sick" shortly after service and that 
he may have been depressed after service.  However, the 
evidence also reflects a variety of diagnoses.  In short, the 
evidence suggests that the veteran's diagnosis upon leaving 
service, i.e. schizoid personality, may be incorrect, but 
there is conflicting evidence as to the nature of the 
veteran's psychiatric difficulties, then and currently.  As 
such a question has been suggested by the evidence, the Board 
believes that the veteran should be afforded a VA examination 
that would include a review of all the medical records 
contained in the claims file.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1. The veteran should be afforded a VA 
psychiatric examination, by a panel of 
at least two psychiatrists if 
possible, wherein the examiner 
conducts a careful review of the 
veteran's claims file.  The examiner 
should address the following:
a. In the examiner's opinion, was the 
veteran correctly diagnosed with 
schizoid personality disorder during 
service?
b. What psychiatric disorder(s) 
currently affect the veteran?  
c. Is it at least as likely as not that 
the veteran has any current 
psychiatric disorder, such as 
depression, which is/are linked to 
the veteran's periods of active 
service or was aggravated thereby?
d. Does the veteran have a diagnosis of 
PTSD that is related to stressors in 
service?

2.  After this examination is completed, 
the RO is instructed to again review the 
case and complete necessary development 
and adjudication.  If the benefit sought 
on appeal is not granted, the appellant 
and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

